Citation Nr: 1702149	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee. 

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1986 in the United States Army.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was last before the Board in March 2015, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for additional development.  Following the issuance of a November 2015 supplemental statement of the case in which the AMC continued the denial of the issues on appeal, the matter was returned to the Board for its adjudication.  In November 2015, a separate rating was granted for right lower extremity radiculopathy, and although a Notice of Disagreement was subsequently received in response, the Board finds that this issue is already on appeal pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993,) as part of the underlying increased rating claim for lumbosacral strain.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript of the hearing is associated with the claims file. 





FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's service-connected lumbosacral strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, no intervertebral disc syndrome, and no ankylosis. 

2.  There has been objective evidence of right lower extremity radiculopathy manifested by no more than mild, incomplete paralysis of the sciatic nerve. 

3.  During the entire period on appeal, the Veteran's patellofemoral syndrome with degenerative joint disease of the right knee was manifested by forward flexion limited to, at worst, 100 degrees and no limitation of extension without frequent episodes of locking and effusion into the joint. 

4.  During the entire period on appeal, the Veteran's patellofemoral syndrome with degenerative joint disease of the left knee was manifested by forward flexion limited to, at worst, 120 degrees and no limitation of extension without frequent episodes of locking and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for mild right lower extremity radiculopathy associated with the service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5003, 5020, 5260, 5261 (2016).

4.  The criteria for a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee have not been met.  38 U.S.C.A. 
§§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5003, 5020, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in February 2011 regarding the Veteran's claim of entitlement to an increased rating of low back disability and his bilateral knee disabilities. The right lower extremity radiculopathy issue is a "downstream" matter stemming from the low back disability claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA and private treatment records.  The Veteran has also submitted personal statements and was afforded an opportunity to testify at a videoconference hearing before the Board.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in December 2014, the Veteran was assisted by a representative from his veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claims.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his various disabilities and why he believed those symptoms had worsened since he was last evaluated.  The judge also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's March 2015 remand, the AMC was directed to obtain any outstanding VA treatment records pertaining to the disabilities still on appeal.  Thereafter, the AMC was to contact the Veteran and request that he authorize VA to obtain identified private treatment records.  Finally, the AMC was instructed to schedule the Veteran for VA examinations with the purpose of determining the severity of the Veteran's low back and bilateral knee disabilities.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Following the Board's remand, the AMC requested updated records from the various VA medical centers the Veteran has received treatment from for his disabilities and associated those records with the claims file once they were obtained.  The AMC then provided the Veteran with VA forms with the intention that he authorize VA to obtain identified private treatment records as outlined in the Board's remand.  After obtaining said records and associating them with the claims file, the Veteran was scheduled for back and knee VA examinations in November 2015.  As the VA examiners in each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the findings and opinions espoused are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In addition to the November 2015 VA examinations scheduled pursuant to the March 2015 Board remand, the Veteran was afforded a VA examination in February 2011 in connection with the underlying increased rating claim.  Considering the medical evidence of record as a whole, the Board finds that there is sufficient evidence upon which to determine the severity of the service-connected disability under the relevant criteria.  Stefl, 21 Vet. App. at 123. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Laws and Regulations Relevant to Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Lumbosacral Strain and Right Lower Extremity Radiculopathy

Service connection was granted in November 1986 for degenerative changes of the lumbar spine as well as the bilateral knees and was assigned a 10 percent disability rating.  Thereafter, in a March 2003 rating decision, the service-connected disability was separated and a distinct noncompensable rating was assigned for a lumbosacral strain effective January 28, 2003.  That rating was raised to 10 percent in an April 2004 rating decision effective October 15, 2003.  Subsequently, in a June 2006 rating decision, the rating was raised to 20 percent for a lumbosacral strain effective September 19, 2005.  The present appeal arises from a January 2011 claim of entitlement to a rating in excess of 20 percent for a lumbosacral strain. 

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2015).  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran was afforded a VA examination in February 2011 to evaluate the severity of his low back disability.  He reported symptoms of stiffness, fatigue, spasms, decreased motion and numbness, as well as weakness in his legs.  He also reported flare-ups with increased levels of pain but stated that he experienced no additional functional limitation from those flare-ups.  Range of motion testing revealed the following: forward flexion of 0 to 65 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  There was no additional loss of range of motion following repetitive use.  No ankylosis was noted, and there was no muscle atrophy or spasms on physical examination.  A sensory examination revealed no deficiencies on the left lower extremity and intermittent peripheral neuropathy of the right sciatic nerve.  No IVDS was noted.  With regards to the functional impact of the lumbosacral strain and peripheral radiculopathy, the examiner found that there would be no impact on the Veteran's occupational functioning.  In the examiner's opinion, the Veteran would still have difficulty with prolonged standing, walking, or sitting, and would have to be careful when bending, squatting or twisting.  Finally, the examiner noted that the Veteran should avoid heavy lifting. 

During the December 2014 hearing, the Veteran stated that he had never been prescribed bed rest for incapacitating episodes in the past year.  He also informed the VLJ that he wore a back brace constantly, and that it was prescribed by a private physician to alleviate his back pain. 

The Veteran submitted a MRI of his lower back that was administered at the St. Mary's Imaging Center in March 2015.  The impression was shallow right foraminal zone disc protrusion/annular disc fissure at L3-L4, and asymmetric prominence of the descending right S1 nerve root at L5-S1, with mild stenosis at both zones. 

The Veteran was afforded a new VA examination in October 2015 to evaluate the severity of his low back disability.  He reported a disc problem during motion that began that year, and symptoms of severe pain that radiated down the right leg with numbness down to the ankle.  The Veteran also reported flare-ups, and contended that the flare-ups resulted in limited motion and restricted his ability to kneel down.  Range of motion testing revealed the following:  forward flexion of 0 to 60 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 20 degrees, and left lateral rotation of 0 to 30 degrees.  Pain on weight bearing was noted, as was localized tenderness and pain on palpation of the lower lumbar area.  Repetitive use testing did not contribute to additional loss of function or range of motion.  No muscle spasms or atrophy were noted, nor was ankylosis noted.  A sensory examination found mild radiculopathy of the right lower extremity, with symptoms of intermittent pain, paresthesis and/or dysesthesias, and numbness, all of mild severity.  Following the physical examination, the examiner set forth the diagnosis of degenerative arthritis of the lumbar spine with right lower extremity radiculopathy. 

Private and VA treatment records dating from January 2010, a year prior to the date that the Veteran submitted his claim for an increased rating of his lower back disability, show that the Veteran has continued to receive treatment for the symptoms of his lower back disability. 

Upon consideration of the evidence before it, the Board finds that the Veteran's disability picture did not reflect symptoms which met the criteria for the assignment of a disability rating in excess of 20 percent at any point during the pendency of the appeal.  On both the February 2011 and October 2015 VA examinations the Veteran exhibited forward flexion of 65 and 60 degrees, respectively, which falls well within the criteria for the assignment of a 20 percent disability rating.  IVDS was not noted on either examination, and the combined range of motion for the entire thoracolumbar spine on both examinations was above the 120 degrees necessary for a 30 percent rating.  None of the private or VA treatment records documented range of motion testing results that qualified the Veteran for a 40 percent rating, nor did they show that the Veteran experienced incapacitating episodes due to IVDS.  The Veteran has not set forth any additional evidence which tends to show that the symptoms of his low back condition warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability. 

The Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of 20 percent for the low back disorder.  At various points during the appeal period, the Veteran acknowledged flare-ups with exacerbated symptoms of pain.  However, the Veteran was able to complete range of motion testing after repetitive use with no significant changes to the testing results.  The record does not demonstrate that the Veteran's pain, to include pain during flare-ups, caused additional functional limitation beyond that noted on range of motion testing or rising to the level of the equivalent of favorable or unfavorable ankylosis of the spine.  The February 2011 VA examiner found that the Veteran experienced no additional functional loss, while the October 2015 examiner noted that the lower back disability contributed to limited motion and difficulty kneeling down.  Even accounting for limitations of the Veteran's limitations in movement and reports of increased pain, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran has also been granted a separate and initial 10 percent disability rating for his mild right lower extremity radiculopathy, pursuant to Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  On both the February 2011 and October 2015 VA examinations, it was noted that the Veteran experienced mild symptoms of pain, numbness, and paresthesias and/or dysesthesias.  Furthermore, radicular involvement of the right sciatic nerve was confirmed in the March 2015 lower back MRI.  Radiculopathy of mild severity corresponds to a 10 percent rating.  Id.  A 20 percent rating would require a showing that the right lower extremity radiculopathy is of moderate severity, and the evidence of record has consistently shown that the Veteran's right lower extremity radiculopathy is manifested solely by sensory symptomatology of mild severity.  See 38 C.F.R. § 4.124a ("When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.").  Accordingly, a separate 10 percent rating, but not more, is warranted for mild right lower extremity radiculopathy.  

The evidence of record does not show additional neurologic disorders associated with the Veteran's degenerative disc disease that warrant a separate rating, other than the newly assigned 10 percent rating for right lower extremity radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Bilateral Knee Disability

Service connection is in effect for bilateral knee patellofemoral syndrome with degenerative joint disease, and a 10 percent evaluation has been assigned for each knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic code in this case indicates that the symptomatology of the patellofemoral syndrome is reflected by limitation of flexion of each leg pursuant to Diagnostic Code 5260, while arthritis due to trauma, under Diagnostic Code 5010, is a residual condition. 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2016).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The Veteran was afforded a VA examination to evaluate the severity of his bilateral knee patellofemoral syndrome in February 2011.  During the examination he reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, pain and dislocation.  He also reported experiencing flare-ups twice a day that last for 30 minutes at a time, with a severity level of eight out of ten.  That being said, he acknowledged that he did not experience functional impairment or any limitation of motion of either knee during flare-ups.  Finally, the Veteran reported difficulty with standing and walking, with symptoms of stiffness and locking making it difficult to squat and get up. 

A physical examination revealed tenderness of both knees, but no subluxation, edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, ankylosis, or genu recurvatum.  Range of motion testing for the right knee showed flexion of 0 to 100 degrees and no limitation of extension.  Range of motion testing for the left knee showed flexion of 0 to 120 degrees and no limitation of extension.  There was no additional degree of limitation of either knee on repeated testing.  Stability testing for both knees was normal.  The examiner opined that the effect of the knee conditions on the claimant's daily activity is difficulty with prolonged standing, walking, sitting, bending, squatting, or twisting. 

During the December 2014 hearing, the Veteran stated that his knees collapse and/or lock regularly, causing him to stumble and impeding his ability to walk.  He also related the fact that he has been prescribed knee braces for each knee, and had discussed having a knee replacement of both knees with his primary care physician. 

The Veteran was afforded a new VA examination in October 2015 to reevaluate the severity of his bilateral knee patellofemoral syndrome.  He reported that he has pain in both knees, and felt his knees give away regularly causing him to have difficulty walking.  The Veteran did not report any flare-ups of the knees or any additional functional loss stemming from repeated use of his knees.  Right knee range of motion testing showed flexion of 0 to 120 degrees and extension of 120 to 0 degrees, with no pain on weight bearing and localized tenderness and/or pain in the patellofemoral area.  Left knee range of motion testing showed flexion of 0 to 120 degrees and extension of 120 to 0 degrees, with no pain on weight bearing and localized tenderness and/or pain in the patellofemoral area.  In addition, the physical examination did not reveal any muscle strength loss, atrophy, or ankylosis.  Furthermore, there was no evidence of recurrently subluxation or lateral instability.

After concluding the physical examination and reviewing the results of an October 2015 X-ray examination of the bilateral knees, the examiner set forth a diagnosis of bilateral knee joint osteoarthritis.  The examiner also opined that the Veteran's knee condition did not have any functional impact on his ability to perform occupational tasks. 

Private and VA treatment records dating from January 2010, a year prior to the date that the Veteran submitted his claim for an increased rating of his bilateral knee disability, show that the Veteran has continued to receive treatment for the symptoms of his bilateral knee disability. 

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's bilateral knee patellofemoral syndrome with degenerative joint disease does not warrant a disability rating in excess of 10 percent for either knee.  On the February 2011 VA examination, range of motion testing showed flexion of 120 degrees for the right knee and 100 degrees for the left knee, while the October 2015 VA examination showed flexion of 0 to 120 degrees for both knees.  These measures do not warrant a higher rating.  As for extension, range of motion testing on the February 2011 VA examination showed no limitation of extension of either knee while on the October 2015 VA examination extension was from 120 to 0 degrees for both knees.  Again, these measures do not warrant a higher rating, nor are separate ratings warranted for compensable extension and flexion of the knees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For the disability picture of the bilateral knee disability to warrant a 20 percent rating for either knee under Diagnostic Code 5010, there would have to be X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, which has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board acknowledges the Veteran's reporting of pain and symptoms of locking and stiffness; however, the evidence of record does not demonstrate that these symptoms result in additional loss of function that would result in a rating in excess of 10 percent.  On the February 2011 VA examination the Veteran did report experiencing flare-ups with symptoms of increased pain, but acknowledged that these increased symptoms did not result in additional functional loss.  More recently, on the October 2015 examination, the Veteran reported that he did not experience flare-ups and that his symptoms of pain, locking and stiffness did not result in additional functional loss.  Accordingly, the Board does not find that a disability rating in excess of 10 percent is warranted for either knee on the basis of additional functional loss.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 202.  

In summation, the preponderance of the evidence is against a higher rating during the entire pendency of the appeal.  Although the two VA examinations did show abnormal flexion, and the October 2015 VA examination showed abnormal extension, the reduced range of motion was not severe enough to warrant a rating in excess of 10 percent.  Furthermore, other symptomatology such as ankylosis, tibia or fibula impairment, genu recurvatum, recurrent subluxation or lateral instability has not been shown.  Therefore, a higher rating is not warranted for either knee.  

Extraschedular Consideration

The Board considered whether the Veteran's low back disability, right lower extremity radiculopathy, or bilateral knee disability represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for each disorder reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether assignment of a total disability rating based on individual unemployability (TDIU) is appropriate, but finds that it is not applicable in this case.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  The relevant issue in the analysis of a TDIU claim is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran has not claimed that he is precluded from obtaining and maintaining substantially gainful employment by virtue of his service-connected disabilities, nor does the evidence suggest that this is so.  Both the February 2011 and October 2015 VA examiners opined that the Veteran's low back disability and bilateral knee disability did not have a functional impact on his ability to perform occupational tasks.  Under these circumstances, the Board does not find that the Veteran's case warrants a grant of TDIU on either a schedular or extraschedular basis. 


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied. 

An initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee is denied. 

A rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


